DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claim 10 is amended. Claims 1-9, 12, 15, 16, 19, and 20 are as previously presented. Claims 11, 13, 14, 17, and 18 are original. This is a final office action in response to the arguments and amendments filed 4/26/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 4/26/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-10 under the heading “Claim Rejections – 35 U.S.C. §103”), the arguments are not persuasive. Particularly, the arguments recite (see p. 8, ln. 10-22) that the combination of U.S. Patent 8,977,441 B2 (Grimes et al.) and Publication US2015/0225923A1 (Wallace et al.) does not perform the two separate determinations in Claims 1, 10, and 19, because (see p. 9, ln. 8-18) the ongoing monitoring of position in Wallace et al. is not understood to read on the determination of a separate operator defined level position. However, Wallace et al. was not relied upon to teach the entirety of this limitation in the previous rejection. As seen in the non-final office action mailed 2/17/2021 (see p. 6-7), the determination of an operator defined level position is an aspect that is disclosed in Grimes et al., but merely is an operator defined level position that is offset from a position corresponding to reference plane P1 rather than being offset from a determined actual position for true level of the implement. The teaching reference of Wallace et al. is relied upon for the determining of the actual position for true level, and the mapping of Wallace et al. for determining of a position that is offset from the determined actual position for true level of the implement is provided to show how the current position in Wallace et al. is provided for some operator defined position (a current operator commanded position), and is analogous to the position in Grimes et al., which is the position that is used to determine an operator defined level position. In other words, the combination of Grimes et al. and Wallace et al. is determined to read on the claim, because the modification of Grimes et al. to determine reference plane P1 by actual position for a true level as taught by Wallace et al. reads on the first determination, and results in a system wherein any measured positions in Grimes et al. (therefore including the second determination of operator defined level position) are offsets from the determined actual position for true level, rather than the reference plane P1 (see Grimes et al. 5:66-6:22, tool orientations are defined relative to plane P1, which is what is modified by the actual level of Wallace et al. in the combination as presented in the non-final office action per p. 7 of the office action). Additionally, the arguments (see p. 8, ln. 7-9) state that Applicant traverses that one of ordinary skill in the art would find it obvious to modify the system of Grimes et al. with the subject matter of Wallace et al., however it is unclear how to respond because no reasoned arguments have been provided regarding the combination of art or the motivation for combining the art. Thus, the rejections under 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,977,441 B2 (Grimes et al.) in view of Publication US2015/0225923A1 (Wallace et al.).

Regarding Claim 1, Grimes et al. discloses an operator calibrated implement position display system (see 7:27-30, Figure 2, operator display for position deviation of an implement) for a loader work vehicle (see 9:46-51, for a wheel loader), the loader work vehicle having a boom and an implement each positionable by hydraulic cylinders actuated by a hydraulic circuit (see 3:9-38, Figure 2, boom (lift arm 48) and implement (work tool 30), positionable by hydraulic cylinders 40 and 62, see 4:3-63, cylinders actuated by hydraulic circuit 84), the system comprising:
a processor (see 4:37-46, electronic controller 86 including processor 90) that receives position data for the boom and the implement (see 5:1-29, the controller communicates with first and second sensors for lift arm (sensor 98) and work tool (sensor 100)) and that:
determines an operator defined level position that is offset from a reference level position of the implement and stores the operator defined level position as a calibrated level position for the implement (see 5:66-6:22, controller 86 stores an operator selected orientation, which is a displacement (offset) relative to reference plane P1, an angular reference plane);
determines, based on the position data, a current position of the implement (see 6:50-7:12, first and second angular orientation from sensors 98 and 100 are used to determine current orientation of the work tool);
compares the current position of the implement with the calibrated level position (see 7:13-20, the controller 86 may calculate a deviation of the current orientation of the work tool from the operator selected orientation); and
generates operator interface data for rendering, on a display associated with the loader work vehicle, a graphical or textual representation of the implement relative to the calibrated level position (see Figures 3, 4 and 7:24-30, the controller generates a display signal for operator display 106, and see 8:55-9:5, the interface generates a text representation of the deviation of the work tool relative to the operator selected orientation. Examiner's note: since the claim uses the phrase "graphical or textual," only one of the recited alternatives is necessary in the prior art to read on this claim.), including a representation of the implement as level when the current position of the implement matches the calibrated level position (see 8:32-35, 59-60, the readout 120 or 130 displays deviation relative to the operator selected orientation. Therefore, for no deviation, the readout shows 0°, which 8:32-46, 10:26-53, 6:4-9 is an indication to an operator or one of ordinary skill in the art that the tool is level) and the implement is not in a level position relative to the horizontal plane (see (see 8:32-46, the operator selected orientation may merely be substantially level or with respect to the frame of the machine, such that 0° deviation may be shown even when the implement is not level relative to horizontal (such as when the vehicle is on an incline)).

As above, Grimes et al. further discloses the processor determines an operator defined level position that is offset from a reference level position (see 5:66-6:22, controller 86 stores an operator selected orientation, which is a displacement (offset) relative to reference plane P1, which per 5:16-20 may be a reference relative to the machine frame 14) and determines the operator defined position relative to the reference level (see 5:66-6:22).

Grimes et al. does not explicitly recite that the processor:
determines an actual position for a true level of the implement relative to a horizontal plane; and
determines an operator defined level position that is offset from the determined actual position for true level of the implement.

However Wallace et al. teaches a system in a work vehicle (see Figures 1, 2, [0023]), that:
(see [0041-0043], initial calibration may be performed to create a zero reference, establishing a flat and level orientation of the implement with respect to the mobile machine, by parking the machine on a known flat surface and contacting the implement with the ground); and
determines a position that is offset from the determined actual position for true level of the implement (see [0043] after calibration the sensor system may then detect the orientation of the implement in the future, i.e. determining positions based on the zero reference).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference plane P1 and offsets thereof in Grimes et al. to be based on a determining of an actual position for true level of the implement and machine as is taught by Wallace et al., with the motivation of increasing the robustness of the system by allowing a calibration to true level, and enhancing accuracy of the system to avoid human mistakes (see Wallace et al. [0001]).

Regarding Claim 4, Grimes et al. discloses the system of claim 1, wherein the processor compares the current position with the calibrated level position to determine an angular difference between the current position and the calibrated level position (see 7:13-20, the electronic controller may subtract the operator selected orientation from the current orientation to arrive at the deviation, see 8:35-43, for example an angular difference of 5 degrees).
Regarding Claim 5, Grimes et al. discloses the system of claim 4, wherein the processor generates the operator interface data to include a value of the angular difference for rendering on the display (see Figure 3, 4, 8:32-46, the display depicts a digital readout of the deviation)
Regarding Claim 6, Grimes et al. discloses the system of claim 4, wherein the processor compares the angular difference to at least one threshold (see 9:26-32, angular deviation is compared to a predetermined deviation) to determine whether the implement is: level (see 9:26-32, a deviation less than the predetermined deviation is displayed in green (i.e. a level condition, closely matching the operator defined level)), within a first position range between the calibrated level position and a second position range (see 9:26-32, a deviation range corresponding to the predetermined deviation (i.e. between level and the largest deviation range) is displayed in yellow), or within a third position range between the calibrated level position and a fourth position range (see 9:26-32, a largest deviation, greater than the predetermined deviation (i.e. between the level position and a maximum range of the implement) is represented in red).
Regarding Claim 8, Grimes et al. discloses the system of claim 4, wherein the processor determines the implement is raised based on a positive value for the angular difference (see Figure 4, 8:55-9:5, the processor makes a determination that the implement is in a raised or lowered condition relative to the operator defined orientation, in order to set the bar and line on the display. A negative value corresponds to the implement below the operator selected setting, therefore a positive value represents the implement being raised).
Regarding Claim 9, Grimes et al. discloses the system of claim 4, wherein the processor determines the implement is lowered based on a negative value for the angular difference (see Figure 4, 8:55-9:5, the processor makes a determination that the implement is in a raised or lowered condition relative to the operator defined orientation, in order to set the bar and line on the display. A negative value corresponds to the implement below the operator selected setting).
Regarding Claim 10, Grimes et al. discloses a method (see 2:3-12, Claims 11-16) for an operator calibrated implement position display system (see 7:27-30, Figure 2, operator display for position deviation of an implement) for a loader work vehicle (see 9:46-51), the loader work vehicle having a boom and an implement each positionable by hydraulic cylinders actuated by a hydraulic circuit (see 3:9-38, Figure 2, boom (lift arm 48) and implement (work tool 30), positionable by hydraulic cylinders 40 and 62, see 4:3-63, cylinders actuated by hydraulic circuit 84), the method comprising:
determining, by a processor (see 4:37-46, electronic controller 86 including processor 90), an operator defined level position that is offset from a reference level position of the implement (see 5:66-6:22, controller 86 stores an operator selected orientation, which is a displacement (offset) relative to reference plane P1, an angular reference plane);
receiving position data for the boom and the implement (see 5:1-29, the controller communicates with first and second sensors for lift arm (sensor 98) and work tool (sensor 100));
determining, by the processor, based on the position data and a kinematic model for the implement, a current position of the implement (see 6:50-7:12, first and second angular orientation from sensors 98 and 100 are used to determine current orientation of the work tool, by using kinematic relationships of the lift arm angle relative to a reference plane and the work tool angle relative to the lift arms);
comparing, by the processor, the current position of the implement to the operator defined level position (see 7:13-20, the controller 86 may calculate a deviation of the current orientation of the work tool from the operator selected orientation); and
generating operator interface data for rendering, on a display associated with the loader work vehicle, a graphical or textual representation of the implement relative to the operator defined level position (see Figures 3, 4 and 7:24-30, the controller generates a display signal for operator display 106, and see 8:55-9:5, the interface generates a text representation of the deviation of the work tool relative to the operator selected orientation. Examiner's note: since the claim uses the phrase "graphical or textual," only one of the recited alternatives is necessary in the prior art to read on this claim.), including a representation of the implement as level when the current position of the implement matches the operator defined level position (see 8:32-35, 59-60, the readout 120 or 130 displays deviation relative to the operator selected orientation. Therefore, for no deviation, the readout shows 0°, which 8:32-46, 10:26-53, 6:4-9 is an indication to an operator or one of ordinary skill in the art that the tool is level) and the implement is not in a level position relative to the horizontal plane (see 8:32-46, the operator selected orientation may merely be substantially level or with respect to the frame of the machine, such that 0° deviation may be shown even when the implement is not level relative to horizontal, such as when the machine is on an incline).

As above, Grimes et al. further discloses the method including determining an operator defined level position that is offset from a reference level position (see 5:66-6:22, controller 86 stores an operator selected orientation, which is a displacement (offset) relative to reference plane P1, which per 5:16-20 may be a reference relative to the machine frame 14) and determines the operator defined position relative to the reference level (see 5:66-6:22).

Grimes et al. does not explicitly recite the method including:
determining, by the processor, an actual position for a true level of the implement relative to a horizontal plane;
determining, by the processor, an operator defined level position that is offset from the determined actual position for true level of the implement.

Wallace et al. teaches a method in a work vehicle (see Figures 1, 2, [0023], Claim 17), including:
determining an actual position for a true level of the implement relative to a horizontal plane (see [0041-0042], initial calibration may be performed to create a zero reference, establishing a flat and level orientation of the implement with respect to the mobile machine, by parking the machine on a known flat surface and contacting the implement with the ground);
determining an operator defined level position that is offset from the determined actual position for true level of the implement (see [0043] after calibration the sensor system may then detect the orientation of the implement in the future, i.e. determining positions based on the zero reference).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference plane P1 and offsets thereof in Grimes et al. to be based on a determining of an actual position for true level of the implement and machine as is taught by Wallace et al., with the motivation of increasing the robustness of the system by allowing a calibration to true level, and enhancing accuracy of the system to avoid human mistakes (see Wallace et al. [0001]).

Regarding Claim 13, Grimes et al. discloses the method of claim 10, wherein the comparing the current position with the calibrated level position further comprises determining, by the processor, an angular difference between the current position and the calibrated level position (see 7:13-20, the electronic controller may subtract the operator selected orientation from the current orientation to arrive at the deviation, see 8:35-43, for example an angular difference of 5 degrees).
Regarding Claim 14, Grimes et al. discloses the method of claim 13, wherein the generating the operator interface data further comprises generating the operator interface data to include a value of  (see Figure 4, 8:32-46, the display may depict a digital readout of the deviation).
Regarding Claim 15, Grimes et al. discloses the method of claim 14, further comprising comparing, by the processor, the angular difference to at least one threshold (see 9:26-32, angular deviation is compared to a predetermined deviation) to determine whether the implement is: level (see 9:26-32, a deviation less than the predetermined deviation is displayed in green (i.e. a level condition, closely matching the operator defined level)),  within a first position range between the calibrated level position and a second position range (see 9:26-32, a deviation range corresponding to the predetermined deviation (i.e. between level and the largest deviation range) is displayed in yellow), or within a third position range between the calibrated level position and a fourth position range (see 9:26-32, a largest deviation, greater than the predetermined deviation (i.e. between the level position and a maximum range of the implement) is represented in red).
Regarding Claim 17, Grimes et al. discloses the method of claim 14, further comprising determining, by the processor, the implement is raised based on a positive value for the angular difference (see Figure 4, 8:55-9:5, the processor makes a determination that the implement is in a raised or lowered condition relative to the operator defined orientation, in order to set the bar and line on the display. A negative value corresponds to the implement below the operator selected setting, therefore a positive value represents the implement being raised).
Regarding Claim 18, Grimes et al. discloses the method of claim 14, further comprising determining, by the processor, the implement is lowered based on a negative value for the angular difference (see Figure 4, 8:55-9:5, the processor makes a determination that the implement is in a raised or lowered condition relative to the operator defined orientation, in order to set the bar and line on the display. A negative value corresponds to the implement below the operator selected setting).
Regarding Claim 19, Grimes et al. discloses an operator calibrated implement position display system (see 7:27-30, Figure 2, operator display for position deviation of an implement) for a loader work vehicle (see 9:46-51, for a wheel loader), the loader work vehicle having a boom and an implement each positionable by hydraulic cylinders actuated by a hydraulic circuit (see 3:9-38, Figure 2, boom (lift arm 48) and implement (work tool 30), positionable by hydraulic cylinders 40 and 62, see 4:3-63, cylinders actuated by hydraulic circuit 84), the system comprising:
a processor (see 4:37-46, electronic controller 86 including processor 90) that receives position data for the boom and the implement (see 5:1-29, the controller communicates with first and second sensors for lift arm (sensor 98) and work tool (sensor 100)) and that:
determines an operator defined level position that is offset from reference level position of the implement and stores the operator defined level position as a calibrated level position for the implement (see 5:66-6:22, controller 86 stores an operator selected orientation, which is a displacement (offset) relative to reference plane P1, an angular reference plane);
determines, based on the position data, a current position of the implement (see 6:50-7:12, first and second angular orientation from sensors 98 and 100 are used to determine current orientation of the work tool);
compares the current position of the implement with the calibrated level position (see 7:13-20, the controller 86 may calculate a deviation of the current orientation of the work tool from the operator selected orientation);
 (see 7:13-20, the electronic controller may subtract the operator selected orientation from the current orientation to arrive at the deviation, see 8:35-43, for example an angular difference of 5 degrees); and
generates operator interface data for rendering, on a display associated with the loader work vehicle, a graphical or textual representation of the implement relative to the calibrated level position (see Figures 3, 4 and 7:24-30, the controller generates a display signal for operator display 106, and see 8:55-9:5, the interface generates a text representation of the deviation of the work tool relative to the operator selected orientation. Examiner's note: since the claim uses the phrase "graphical or textual," only one of the recited alternatives is necessary in the prior art to read on this claim.), including a representation of the implement as level when the current position of the implement matches the calibrated level position (see 8:32-35, 59-60, the readout 120 or 130 displays deviation relative to the operator selected orientation. Therefore, for no deviation, the readout shows 0°, which 8:32-46, 10:26-53, 6:4-9 is an indication to an operator or one of ordinary skill in the art that the tool is level) and the implement is not in a level position relative to the horizontal plane (see (see 8:32-46, the operator selected orientation may merely be substantially level or with respect to the frame of the machine, such that 0° deviation may be shown even when the implement is not level relative to horizontal).


As above, Grimes et al. further discloses the processor determines an operator defined level position that is offset from a reference level position (see 5:66-6:22, controller 86 stores an operator selected orientation, which is a displacement (offset) relative to reference plane P1, which per 5:16-20 may be a reference relative to the machine frame 14) and determines the operator defined position relative to the reference level (see 5:66-6:22).

Grimes et al. does not explicitly recite that the processor:
determines an actual position for a true level of the implement relative to a horizontal plane;
determines an operator defined level position that is offset from the determined actual position for true level of the implement and stores the operator defined level position as a calibrated level position for the implement.

However Wallace et al. teaches a system in a work vehicle (see Figures 1, 2, [0023]), that:
determines an actual position for a true level of the implement relative to a horizontal plane (see [0041-0042], calibration may be performed to create a zero reference, establishing a flat and level orientation of the implement with respect to the mobile machine, by parking the machine on a known flat surface and contacting the implement with the ground); and
determines a position that is offset from the determined actual position for true level of the implement (see [0043] after calibration the sensor system may then detect the orientation of the implement, i.e. any position is based on the zero reference).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reference plane P1 and offsets thereof in Grimes et al. to be based on a determining of an actual position for true level of the implement and machine as is taught by Wallace et al., with the motivation of increasing the robustness of the system by allowing a calibration to true level, and enhancing accuracy of the system to avoid human mistakes (see Wallace et al. [0001]).

Regarding Claim 20, Grimes et al. discloses the system of claim 19, wherein the processor compares the angular difference to at least one threshold (see 9:26-32, angular deviation is compared to a predetermined deviation) to determine whether the implement is: level (see 9:26-32, a deviation less than the predetermined deviation is displayed in green (i.e. a level condition, closely matching the operator defined level)), within a first position range between the calibrated level position and a second position range (see 9:26-32, a deviation range corresponding to the predetermined deviation (i.e. between level and the largest deviation range) is displayed in yellow), or within a third position range between the calibrated level position and a fourth position range (see 9:26-32, a largest deviation, greater than the predetermined deviation (i.e. between the level position and a maximum range of the implement) is represented in red).
Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,977,441 B2 (Grimes et al.) in view of Publication US2015/0225923A1 (Wallace et al.), further in view of U.S. Patent 8,768,577 B2 (Lougheed et al.).
Regarding Claim 2, Grimes et al. uses the exemplary embodiment of a bucket or fork, but recites that alternative work tools may be used (see 2:62-67).

Grimes et al. does not explicitly recite the system of claim 1, wherein the processor determines the operator defined level position based on a determination that the implement of the loader work vehicle has changed.

However Lougheed et al. teaches a construction machine with a work implement interface (see 2:66-3:6), 
(see Figure 10, 10:62-11:11, when an implement is coupled to a work machine (a change in state of the implement), the control device establishes communication with the implement and the display prompts the operator to adjust set points of the implement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Grimes et al. for further defining an operator selected orientation in response to an implement change as taught in Lougheed et al., with the motivation of properly calibrating a tool at the time of coupling and increasing the flexibility of the work vehicle by using many different work tool attachments (see Lougheed et al. 1:40-45).

Regarding Claim 3, Grimes et al. further discloses the processor:
receives as input an operator request to select the current position of the implement as the operator defined level position (see 5:66-6:16, orientation selector 102, e.g. a switch, is used by operator to store an operator selected orientation, 6:17-30, which is then based off current position; 8:35-39 for example a substantially level position);;
determines the current position for the implement at least in part based on the position data and a kinematic model data associated with the implement (see 6:50-7:12, first and second angular orientation from sensors 98 and 100 are used to determine current orientation of the work tool, by using kinematic relationships of the lift arm angle relative to a reference plane and the work tool angle relative to the lift arms); and
stores the determined current position for the implement as the calibrated level position (see 6:14-16, the operator selected orientation is stored in memory).

Grimes et al. does not explicitly recite the system of claim 2, wherein based on the determination that the implement of the loader work vehicle has changed, the processor:
generates calibration operator interface data for rendering on the display.

Lougheed et al. teaches the construction machine as recited above, 
wherein based on the determination that the implement of the loader work vehicle has changed, the processor:
generates calibration operator interface data for rendering on the display (see Figure 10, 10:62-11:11, when an implement is coupled to a work machine (a change in state of the implement), the control device establishes communication with the implement and the display prompts the operator to adjust set points of the implement, i.e. generates the calibration interface prompt to set an operator defined position).
The motivation to combine Grimes et al. and Lougheed et al. was provided in the rejection of Claim 2. 

Regarding Claim 11, Grimes et al. uses the exemplary embodiment of a fork or bucket, but recites that alternative work tools may be used (see 2:62-67).

Grimes et al. does not explicitly recite the method of claim 10, further comprising determining, by the processor, whether the implement of the loader work vehicle has changed and determining the operator defined level position based on the determination that the implement has changed.

However Lougheed et al. teaches a technique in a construction machine with a work implement interface (see 2:66-3:6), comprising 
 (see Figure 10, 10:62-11:11, determination is made that an implement is coupled to a work machine (a change in state of the implement)) and determining the operator defined level position based on the determination that the implement has changed (see Figure 10, 10:62-11:11, the control device establishes communication with the implement and the display prompts the operator to adjust set points of the implement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Grimes et al. to further define operator selected points in response to an implement change as taught in Lougheed et al., with the motivation of properly calibrating a tool at the time of coupling and increasing the flexibility of the work vehicle by using many different work tool attachments (see Lougheed et al. 1:40-45).

Regarding Claim 12 Grimes et al. further discloses the method comprising:
receiving as input an operator request to select the current position of the implement as the operator defined level position (see 5:66-6:16, orientation selector 102, e.g. a switch, is used by operator to store an operator selected orientation, 6:17-30, which is then based off current position; 8:35-39 for example a level or substantially level position);
determining, by the processor, the current position for the implement at least in part based on the position data and the kinematic model data associated with the implement (see 6:50-7:12, first and second angular orientation from sensors 98 and 100 are used to determine current orientation of the work tool, by using kinematic relationships of the lift arm angle relative to a reference plane and the work tool angle relative to the lift arms);
and storing, by the processor, the determined current position for the implement as the calibrated level position (see 6:14-16, the operator selected orientation is stored in memory).

Grimes et al. does not explicitly recite the method of claim 11, wherein based on the determination that the implement of the loader work vehicle has changed, the method further comprises:
generating, by the processor, calibration operator interface data for rendering on the display;
Lougheed et al. teaches the technique in a construction machine as recited above, 
wherein based on the determination that the implement of the loader work vehicle has changed (see Figure 10, 10:62-11:11, determination that an implement is coupled to a work machine (a change in state of the implement)), the method further comprises:
generating, by the processor, calibration operator interface data for rendering on the display (see Figure 10, 10:62-11:11, in response, the control device establishes communication with the implement and the display prompts the operator to adjust set points of the implement, i.e. generating the calibration interface prompt).
The motivation to combine Grimes et al. and Lougheed et al. was provided in the rejection of Claim 11.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,977,441 B2 (Grimes et al.) in view of Publication US2015/0225923A1 (Wallace et al.), further in view of Published Application US2018/0282976A1 (Hasegawa).
Regarding Claim 7, Grimes et al. further discloses the determination of a negative or positive angular deviation (see 8:55-9:5) and comparison of the deviation to a threshold for determination of level (see 9:21-32, green indication for deviation less than a predetermined deviation), within the first (green indication for deviation less than a predetermined deviation), beyond the first position range (yellow or red indications when deviation is at or exceeds threshold), within the third position range (yellow indication when deviation range corresponds to predetermined deviation) or beyond the third position range (red indication when deviation is greater than threshold).
Grimes et al. further discloses the use of a graph for visual depiction of the implement position (see 8:64-9:5).

Grimes et al. does not explicitly recite the system of claim 6, wherein the processor generates the operator interface data to include a fill for a graphical level indicator that graphically illustrates that the implement is level, within the first position range, beyond the first position range, within the third position range or beyond the third position range.

However Hasegawa teaches a display system for a work vehicle (see Figure 11, control device with processing section 30 for liquid crystal panel 21)
wherein the processor generates the operator interface data to include a fill for a graphical level indicator that graphically illustrates ranges of position of a work implement (see [0099], Figure 16, graph G3 indicates angle of the rotating bucket, and illustrates entire range of the implement divided into ten (i.e. at least five) position ranges, shown via filled segments of the graph).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display of Grimes et al. to include a fill type graph as taught by Hasegawa, with the motivation of allowing the operator to easily check the angle of the implement while operating the work machine (see Hasegawa [0005, 0014]).
Regarding Claim 16, Grimes et al. further discloses the determination of a negative or positive angular deviation (see 8:55-9:5) and comparison of the deviation to a threshold for determination of level (see 9:21-32, green indication for deviation less than a predetermined deviation), within the first position range (green indication for deviation less than a predetermined deviation), beyond the first position range (yellow or red indications when deviation is at or exceeds threshold), within the third position range (yellow indication when deviation range corresponds to predetermined deviation) or beyond the third position range (red indication when deviation is greater than threshold).

Grimes et al. also discloses the use of a graph for visual depiction of the implement position (see 8:64-9:5).

Grimes et al. does not explicitly recite the method of claim 15, wherein generating the operator interface data further comprises generating the operator interface data to include a fill for a graphical level indicator that graphically illustrates that the implement is level, within the first position range, beyond the first position range, within the third position range or beyond the third position range.

However Hasegawa teaches a display system for a work vehicle (see Figure 11, control device with processing section 30 for liquid crystal panel 21)
wherein generating the operator interface data comprises generating the operator interface data to include a fill for a graphical level indicator that graphically illustrates the position of the work implement (see [0099], Figure 16, graph G3 indicates angle of the rotating bucket, and illustrates entire range of the implement divided into ten (i.e. at least five) position ranges, shown via filled segments of the graph).
Grimes et al. to include a fill type graph as taught by Hasegawa, with the motivation of allowing the operator to easily check the angle of the implement while operating the work machine (see Hasegawa [0005, 0014]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.A./Examiner, Art Unit 3669                                                                                                                                                                                                        /JEFFREY C BOOMER/Primary Examiner, Art Unit 3619